Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION


1.	This is in response to Applicant communication on 09/15/2021 with claims 1-12, 21-25 are pending in the Application and claims 9, 11 withdrawn from consideration as directed to non-elected Species.

Claim Rejections - 35 USC § 102

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 (post-AIA ) that forms the basis for the rejections under this section made in this office action.
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3 	Claims 1-8, 10, 21-24 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Merassi et al. (US 2013/0168840) thereafter Merassi 840 ( of record , US Patent document #2 in Applicant IDS  submitted on 08/05/2021).

An integrated circuit, comprising:
an integrated circuit die (Fig 1, die 2, para [0006],)  having one or more stress-sensitive circuits including active circuit components formed on or adjacent to a first surface of the integrated circuit die;(Fig 15b, active area 12, para [0034])
one or more trenches formed around the one or more stress-sensitive circuits;(Fig 15b, trench 21 and 22 , para [0035]) and
one or more cavities, formed underneath the one or more stress-sensitive circuits.(Fig 15b, cavity 20. Para [0034]).
With regard to claim 2, 3, 4, Merassi 840 discloses an integrated circuit, wherein the one or more cavities are physically coupled to the one or more trenches. (Shown in Fig 15b)
Or, wherein the one or more cavities extend underneath the one or more trenches. (Shown in Fig 15b).
Or, wherein the one or more trenches and the one or more cavities are configured to form a circuit platform, in the integrated circuit die, the one or more stress-sensitive circuits being formed on the circuit platform.(Shown in Fig 15b, circuit platform 12)
With regard to claim 5,6, 7, 8 ,10 Merassi 840 discloses an integrated circuit, wherein the one or more trenches and the one or more cavities are configured to form one or more tethers, each tether physically coupling the circuit platform to the surrounding integrated circuit die.
(Shown in Fig 15a, tether 26, para [0037], [0074])
Or, wherein each tether couples a respective first point on the circuit platform to a respective second point on the surrounding integrated circuit die, the first and second points
being at different circumferential locations(Shown in Fig 15a, tether 26, para [0037], [0074])
 (Shown in Fig 15a, tether 26, para [0037], [0074])
Or, wherein each tether includes a major arm member portion which is arranged to be substantially parallel to a respective side of the circuit platform. (Shown in Fig 15a, tether 26, para [0037], [0074])
Or wherein the one or more trenches are L-shaped; and a corner of each L-shaped trench is aligned with a corner of the circuit platform.(shown in Fig 15a, trench 22a,22b, para [0036],[0037])
With regard to claim 21, Merassi 840 (the abstract, Fig 15a, Fig 15b) discloses 
An integrated circuit, comprising:
an integrated circuit die having an active circuit component; (Fig 1, die 2, para [0006],)  ;(Fig 15b, active circuit component  12, para [0034])
a trench formed through a portion of the integrated circuit die adjacent the active circuit component; ;(Fig 15b, trench 21 and 22 , para [0035])
and a cavity formed in the integrated circuit die underneath at least a portion of the active circuit component. . (Fig 15b, cavity 20. Para [0034]).
With regard to claim 22, 23, 24, Merassi 840 (the abstract, Fig 15a, Fig 15b) discloses an integrated circuit wherein the cavity is physically coupled to the trench. (Shown in
Fig 15b, cavity 20. Para [0034]).

Or further comprising a pedestal formed on the integrated circuit die and supporting the active integrated circuit, wherein the pedestal extends through the cavity.( Shown in Fig 15b)

4 	Claims 1, 21 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Burns 
et al. (US 6,147,4397) thereafter Burns 397(of record document # 1 in US patent section in Applicant IDS filed on 08/05/2021.
With regard to claim 1, Burns 397 (the abstract, Fig 5) discloses an integrated circuit, comprising:
an integrated circuit die having one or more stress-sensitive circuits including active circuit components formed on or adjacent to a first surface of the integrated circuit die;( the abstract, Fig 5) 
one or more trenches formed around the one or more stress-sensitive circuits;(the abstract) and
one or more cavities, formed underneath the one or more stress-sensitive circuits.( Fig 6 cavity 46)
	With regard to claim 21, Burns 397 (the abstract, Fig 5) discloses an integrated circuit, comprising:
an integrated circuit die having an active circuit component; ( the abstract, Fig 5)
a trench formed through a portion of the integrated circuit die adjacent the active circuit 
component; (the abstract, Fig 5)

circuit component.( the abstract, Fig 5, cavity 46)

                                           Claim Rejections - 35 USC § 103

5. 	The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6. 	 Claims 12, 25 are rejected under 35 U.S.C. 103 as being unpatentable over- Merassi et al. (US 2013/0168840) thereafter Merassi 840 (of record, US Patent document #2 in Applicant IDS  submitted on 08/05/2021.)
	With regard to claim 12, obviously, Merassi 840 circuit can be the one  wherein the one or more stress-sensitive circuits include passive circuit components, and the active or the passive circuit components are stress- sensitive
With regard to claim 25, claim 25 is obvious over the Merassi 840 disclosure because it is  only a mere change of shape that is within an ordinary skill in the art.
7.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
8.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter. Failure to respond within the period for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).
CONCLUSION

9.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM-6.30 PM US Eastern Time  .If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached at  571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                                 /THINH T NGUYEN/                                                                 Primary Examiner, Art Unit 2897